DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

Claim Objections
Claim(s) 1 – 4 objected to because of the following informalities:  
For claim 1, the claim should include “on the basis of” after “precoding granularity,” so that there is a clear connection between PRBs corresponding to the precoding granularity and the quantity of symbols occupied by the downlink control channel or the quantity of symbols occupied by a search space of the downlink control channel and also a line with the other independent claim sets.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 8, 17 and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (US 2016/0227520 A1; hereinafter “Davydov”) in view of You et al. (US 2018/0375636 A1; hereinafter “You”).
For claim 1, Davydov teaches determining, by a User Equipment (UE), a size of multiple Physical Resource Blocks (PRBs) corresponding to the precoding granularity (see paragraph 0044 – 0046; the UE may assume that a precoding granularity is multiple resource blocks in the frequency domain. One embodiment may utilize Precoding Resource block Group (PRG) 

For claim 3, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration).
For claim 4, Davydov teaches  wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel bandwidth of the UE; a size of scheduled PRBs; an aggregation level of a control channel; a mode of resource mapping; a mode of resource mapping from Physical Downlink Control Channel (PDCCH) to Control Channel Element (CCE), in accordance with which a PRG size is determined as the precoding granularity of the downlink control channel; a mode of resource mapping from CCE to Resource Element Group (REG), in accordance with which a PRG size is determined as the precoding granularity of the downlink control channel; a mode of data mapping, in accordance with which a PRG size is determined as the precoding granularity of a data channel; a Multiple-Input Multiple-Output (MIMO) transmission mode; an Orthogonal Frequency Division Multiplexing (OFDM) waveform being used; or specific parameters of the OFDM waveform being used (see paragraph 0045; the PRG size a UE may assume for a system 
For claim 5, Davydov teaches  performing, by a network-side device, a precoding operation on signals transmitted to a UE by using a size of multiple Physical Resource Blocks (PRBs) corresponding to the precoding granularity (see paragraph 0056; eNB 110 may configure, e.g., by a configuration circuitry or module or unit (not shown) in controller 112, one or more precoding granularities and/or PRB sizes at UE 120 and see paragraph 0059; the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities or PRG size that is determined in 720, e.g., via DCI signaling. In 740, the eNB 740 may transmit PDSCH with the precoding granularity indicated to the UE).  Davydov does not explicitly teach on the basis of a quantity of symbols occupied by the downlink control channel in the time domain; or a quantity of symbols occupied by a search space of the downlink control channel in the time domain.  You from the field of communication similar to that of Davydov teaches the size of the PRB(s) region of the search space in which the sPDCCH is transmittable should be given as shown in the following table. The following table shows the number of PRBs required to support at least one sPDCCH having AL 8 or AL 4 when the number of OFDM symbol(s) on which the sPDCCH may be transmitted in the sTTI is 1, 2, 3, 4, and 7. Hereinafter, the PRB-set through which the sPDCCH is transmittable (i.e., the PRB-set for monitoring the 
For claim 6, Davydov teaches  further comprising: determining, by the network-side device, that a same precoder is used within each Precoding Resource block Group (PRG) in the precoding on signals transmitted to the UE (see paragraph 0055; UE 120 may further receive, by the receiver 126 from eNB 110, a physical downlink shared channel (PDSCH) transmission with the same precoding in the identified preconfigured PRG, wherein the PRG size of the identified preconfigured PRG may be indicated by the dynamic indication. In one embodiment, a precoding granularity corresponding to the PRG size may be the same for the physical resources blocks within the identified preconfigured PRG).
For claim 7, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each 
For claim 8, Davydov teaches wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel bandwidth of the UE; a size of scheduled PRBs; an aggregation level of a control channel, only suitable for determining a PRG size of the control channel; a mode of resource mapping; a mode of resource mapping from Physical Downlink Control Channel (PDCCH) to Control Channel Element (CCE), in accordance with which a PRG size is determined as the precoding granularity of the downlink control channel; a mode of resource mapping from CCE to Resource Element Group (REG), in accordance with which a PRG size is determined as the precoding granularity of the downlink control channel; a mode of data mapping, in accordance with which a PRG size is determined as the precoding granularity of a data channel; a Multiple-Input Multiple-Output (MIMO) transmission mode; an Orthogonal Frequency Division Multiplexing (OFDM) waveform being used; or specific parameters of the OFDM waveform being used (see paragraph 0045; the PRG size a UE may assume for a system bandwidth may be given by Table 1 and see paragraph 0048; eNB 110 may configure, e.g., via a configuration circuitry or module or unit (not shown) in controller 114, a plurality of one or more precoding resource group (PRG) sizes (or one or more corresponding precoding granularities) to generate a precoding granularity configuration for UE 120. In one embodiment, the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE).

For claim 21, Davydov teaches further comprising: determining, by the UE, that a same precoder is used within each Precoding Resource block Group (PRG) (see paragraph 0045; The UE may assume that the same precoder may apply on all scheduled PRBs within a PRG).
For claim 22, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration).
For claim 23, Davydov teaches  wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel bandwidth of the UE; a size of scheduled PRBs; an aggregation level of a control channel; a mode of resource mapping; a mode of resource mapping from Physical Downlink Control Channel (PDCCH) to Control Channel Element (CCE), in accordance with which a PRG size 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464